Citation Nr: 1535162	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.  

2.   Entitlement to service connection for a disability manifested by fatigue, including chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

3.   Entitlement to service connection for coronary artery disease (CAD).

4.   Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to an undiagnosed illness.  

5.   Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to an undiagnosed illness.  

6.   Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to an undiagnosed illness.  

7. Entitlement to an initial rating in excess of 30 percent until August 22, 2014, and 70 percent thereafter, for posttraumatic stress disorder (PTSD).  

8.   Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

9.   Entitlement to an initial rating in excess of 30 percent until August 22, 2014, and 50 percent thereafter for migraine headaches.  

10.   Entitlement to an initial compensable rating until August 22, 2014, and in excess of 20 percent thereafter for peripheral neuropathy of the left upper extremity.  

11.   Entitlement to an effective date earlier than August 14, 2014, for an award of service connection for residuals of traumatic brain injury (TBI).  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and D. P.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1990 to April 1994 and from February 1996 to January 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, a travel board hearing was held before the undersigned in Detroit, Michigan.  A transcript of the hearing is associated with the Veteran's claims file.

In July 2014, the Board granted service connection for one issue, tinnitus, and remanded the remaining issues for additional development.  Following development, service connection was awarded by the RO for residuals of a traumatic brain injury (TBI) (claimed as dizziness), chronic obstructive pulmonary disease (COPD), left shoulder disabilities, and peripheral neuropathy of the left upper extremity.  The remaining issues have been returned for further appellate consideration.  

As noted in the July 2014 decision, the issues of service connection for sleep apnea, an initial rating in excess of 10 percent for a left knee disability, and proper recoupment of military retirement pay were raised by the Veteran at the May 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

By rating decisions following the July 2014 remand, the RO granted service connection for peripheral neuropathy of the left upper extremity and residuals of a TBI.  The Veteran has submitted a notice of disagreement to the evaluations assigned for peripheral neuropathy of the left upper extremity and the effective date of the award of service connection for TBI.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, it is found that the issue of entitlement to service connection for CAD must be remanded for additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disability has been diagnosed as GERD that was not evident during service or until several years thereafter and is not shown to have been caused by any in-service event, including as a result of service in the Persian Gulf.  

2.  A disability manifested by fatigue was not evident during service or until several years thereafter; is not shown to have been caused by any in-service event, including as a result of service in the Persian Gulf; and is shown to be the result of the Veteran's physical disabilities.  CFS is not currently demonstrated.  

3.  Peripheral neuropathy of the right upper extremity has not been demonstrated at any time during the appeal.  

4.  Peripheral neuropathy of the right lower extremity has not been demonstrated at any time during the appeal.  

5.  Peripheral neuropathy of the left lower extremity has not been demonstrated at any time during the appeal.  

6.  Throughout the appeal, the Veteran's PTSD has been manifested by such symptoms as irritability, paranoia, problems with temper control, flashbacks, sleep disturbances, hypervigilance, anxiety and nervousness; it has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, or family relations.  

7.  Throughout the appeal, the Veteran's migraine headaches have been manifested by three to four prostrating attacks per week and are shown to be productive of severe economic inadaptability.   

8.  Throughout this appeal, the Veteran's right knee disability has been manifested by pain, grinding, and limitation of flexion to 125 degrees, without limitation of extension, subluxation, knee instability, or other impairment of the knee joint.  


CONCLUSIONS OF LAW

1.  GERD was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).  

2.  A disability manifested by fatigue, including CFS, was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).  

3.  Peripheral neuropathy of the right upper extremity was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Peripheral neuropathy of the right lower extremity was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  Peripheral neuropathy of the left lower extremity was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

6.  The criteria for an initial rating of 70 percent, but no more, for PTSD have been met throughout the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2014).  

7.  The criteria for an initial rating of 50 percent, but no more, for migraine headaches have been met throughout the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8100 (2014).  

8.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5010-5260 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An August 2007 letter explained the evidence necessary to substantiate the claims for service connection, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  Regarding the claims for increased ratings, as the rating decisions on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examinations in connection with his claims, most recently in August 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as heart disease or neurologic impairment, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service personnel records reflect Persian Gulf War service.  Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2),  CFS is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317 (a)(1)(i); 76 Fed. Reg. 81834 -01 (Dec. 29, 2011).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317 (b)(1),(4),(5).  

Entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a signs or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

GERD

The Veteran claims service connection for a chronic gastrointestinal disability, including as a result of undiagnosed illness from service in the Persian Gulf.  After review of the record, the Board finds that he has been diagnosed with GERD, a chronic gastrointestinal disability that is not the result of undiagnosed illness.  Moreover, as will be detailed, the Board finds that GERD was not manifested in service or soon thereafter and is not shown to be related to any inservice event.  

Review of the Veteran's STRs shows no complaints or manifestations of a chronic gastrointestinal disability during either of the Veteran's periods of active duty.  On September 2007 VA examination, the Veteran stated that he had the gradual development of esophageal burning beginning in 2001.  He used over-the-counter medications for relief, with fair results, and was more symptomatic when lying down at night.  After examination and review of the medical record, the diagnosis was GERD.  

An examination was conducted by VA in August 2014, pursuant to remand by the Board.  At that time, the examiner was requested to render an opinion regarding the etiology of any gastrointestinal disability, including whether it may be the result of undiagnosed illness.  After review of the record and examination, the examiner rendered an opinion that it was less likely than not that the Veteran's gastrointestinal disability was incurred in or caused by service.  The rationale included the results of the September 2007 VA examination that showed that the Veteran first manifested GERD in 2001, four years after separation from service.  At the present time, the Veteran reported GERD symptoms for which he had altered his diet.  The diagnosis was GERD, which the examiner stated was not an undiagnosed illness or a medically unexplained chronic multisystem illness of unknown etiology.  Rather, it is a diagnosis with clear and specific etiology.  

The Veteran did not manifest GERD symptoms in service or soon thereafter.  There is no medical opinion in the record that supports a finding that the disability is related to any inservice event.  Finally, as a diagnosed disability, it may not be service connected on a presumptive basis as a result of the Veteran's service in the Persian Gulf.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for GERD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Disability Manifested by Fatigue, Including CFS

The Veteran contends that service connection is warranted for CFS, which he believes is the result of service in the Persian Gulf.  Review of the Veteran's STRs show no complaint or manifestation of fatigue while he was on active duty.  On examination by VA in September 2007, it was noted that the Veteran was claiming service connection for fatigue, but there was no conclusive evidence to support the diagnosis of fatigue.  The Veteran was noted to be alert, well-developed and in no distress.  The examiner stated that he showed no evidence of fatigue during the 2 hour examination.  

An examination was conducted by VA pursuant to remand by the Board in August 2014.  At that time, it was noted that the Veteran's claimed disability was less likely than not incurred in or caused by in-service injury, event or illness.  The rationale given was that the Veteran did not have a diagnosis of CFS.  He stated that there were times when he had no energy, but the examiner noted that the Veteran had migraine headaches with associated dizziness, bilateral knee disorders, a left shoulder disorder, left upper trunk brachial plexopathy, and COPD.  The examiner stated that it was likely that the Veteran had less energy and endurance due to the effect of these conditions and that the overall findings were inconsistent with a diagnosis of CFS.  The examiner concluded that the Veteran did not have a diagnosis of CFS.  Therefore, any fatigue was less likely as not caused by or the result of in-service event or deployment in the Gulf.  

The Veteran claims service connection for a disability manifested by fatigue, including CFS.  The Board notes that, had the Veteran had a confirmed diagnosis of CFS, service connection could be presumed as being the result of service.  As this is not the case, service connection may not be presumed.  Service connection could still be established if it were to be found that he had fatigue as the result of undiagnosed illness.  This has not; however, been established.  Rather, the most probative medical opinion of record is that any fatigue is the result of many of his numerous physical disabilities.  As there is a known basis for the fatigue, the disability may not be deemed to be the result of an undiagnosed illness.  Moreover, as CFS has not been diagnosed, service connection for this disability is not appropriate.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  (In the absence of proof of a current disability there is no valid claim of service-connection.)  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by fatigue, including CFS, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Peripheral Neuropathy of the Right Upper and 
Bilateral Lower Extremities  

The Veteran contends that service connection should be established for peripheral neuropathy of his right upper extremity and of both lower extremities.  Regarding his lower extremities, the Veteran has asserted that the peripheral neuropathy is the result of leg and knee injuries that he sustained during service.  As noted, service connection has been awarded for left upper extremity peripheral neuropathy.  

Review of the Veteran's STRs shows that he did sustain knee injuries while on active duty (for which service connection has been awarded), but there was no indication of neuropathy of the right upper or bilateral lower extremities.  On neurologic evaluation in March and April 1997, the Veteran was noted to have left upper extremity neuropathy, but neuropathy of the right upper extremity was not noted.  Neurologic evaluation of the lower extremities at that time was normal.  

On September 2007 VA general medical examination, the Veteran claimed nerve damage of the left shoulder only.  Neurologic complaints referred to the left upper extremity only.  Examination of the extremities showed all four to be normal.  There was no evidence of motor or sensory loss, Babinski sign was negative and deep tendon reflexes were 2+ and equal throughout the upper and lower extremities.  

An examination was conducted by VA in August 2014, pursuant to remand by the Board.  At that time, the examiner rendered a positive nexus opinion for peripheral neuropathy of the left upper extremity only.  Regarding the right upper extremity, the examiner stated that there was no diagnosis of neurologic symptoms involving the Veteran's right upper extremity.  It was noted that a previous EMG study was negative for cervical radiculopathy, although imaging studies of the cervical spine in April 2014 had shown some mild degenerative disc disease.  Regarding the lower extremities, the examiner stated that the Veteran did not have a diagnosis for the reported symptoms affecting his lower extremities.  EMG studies of the right lower extremity performed in June 2014 showed no diagnosis of lumbar radiculopathy, although an MRI of the lumbar spine showed multilevel degenerative disc disease of the lumbar spine.  

The Veteran is shown to have had peripheral neuropathy of the left upper extremity, but evaluations of the right upper and each lower extremity have not shown a disability involving those limbs.  As noted, in the absence of proof of a current disability there is no valid claim of service-connection.  Brammer 3 Vet. App. at 223.  Accordingly, service connection for a peripheral neuropathy of the right upper extremity and bilateral lower extremities is not warranted.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claims from the effective date of service connection to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

Service connection for PTSD was granted by rating decision dated in November 2007.  A 30 percent initial rating was assigned at that time.  The Veteran appealed the initial rating.  By rating decision dated in June 2015, the rating was increased to 70 percent, effective August 22, 2014.  The Veteran continues to express dissatisfaction with the ratings, and they are less than the maximum under the applicable criteria.  Therefore, they remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  It is noted that the Veteran was in receipt of a 100 percent temporary rating on the basis of hospitalization from April 23, 2009, until June 1, 2009.  There is no current appeal relating to this rating.  

A non-compensable evaluation for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for PTSD with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  A 30 percent rating is warranted for PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: symptoms of depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in being able to establish and maintain effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411.  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment.  Ratings are assigned according to the manifestation of particular symptoms.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and some mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

A psychiatric examination was conducted by VA in September 2007.  At that time, on mental status examination, the Veteran was noted to be alert and oriented in three spheres.  His mood was slightly irritable.  There was no noted mania or pressured speech.  Activities of daily living were considered adequate and hygiene was good.  He was no suicidal or homicidal.  He complained of hypervigilance.  He reported having a startle reflex on the fourth of July.  He had trouble controlling his temper.  He cited that he had an inability to maintain social relationships with women and stated that he had to live with his parents because of his trouble maintaining job function.  There were no hallucinations or delusions.  He reported that he had some paranoia and difficulty with his temper.  Sleep was disturbed at times, for which he blamed his Persian Gulf experiences.  The examiner stated that the Veteran had marked problems with his temper and reported beating a person who had reportedly tried to rob him.  He had had three divorces and a breakup with another woman over the last 17 years.  He had reoccurrences of traumatic events, sleep disturbances, hypervigilance, anxiety and nervousness.  He also reported having had much employment dysfunction, but it was noted in the examination report that this was the result of the residuals of a heart attack.  The pertinent diagnosis was PTSD.  His GAF score was listed as 45.  

The Veteran was hospitalized at a VA facility for treatment of PTSD in April 2009.  At that time, he was seen for complaints of depression, isolating himself, auditory hallucinations of a command type, hypervigilance, anxiety, increased startle response, short term memory problems, flashbacks, anger control problems, concentration problems, stress, and intrusive thoughts.  He did not voice suicidal or homicidal ideation at the time of admission.  On mental status examination, he was alert and oriented in three spheres.  Affect was appropriate to ideations and situations, but constricted.  Mood was mildly depressed.  The Veteran's speech was clear, coherent, goal directed, with no evidence of looseness of associations.  The Veteran denied auditory or visual hallucinations and no delusions.  The Veteran's memory, concentration, attention span, impulse control, insight, and judgment were all fair.  The diagnosis was PTSD.  The GAF score was listed as 45/47.  

The Veteran was again hospitalized at a VA facility in late June 2009 with symptoms similar to those noted on his prior admission a month earlier.  On mental status examination, the Veteran was alert oriented on three spheres, but looked very angry and displayed pressured speech and apparently had racing thoughts.  The examiner stated that the Veteran did not relate to others.  The Veteran seemed paranoid and his affect was constricted.  His mood was angry.  He was tangential, but there was no looseness of associations.  He denied having any suicidal or homicidal ideations.  He denied having auditory or visual hallucinations.  He had delusions of persecution.  Memory, concentration, attention span, impulse control, insight, and judgment were all limited.  The diagnosis was PTSD.  The GAF score was listed as 45/45.  

An examination was conducted by VA in August 2014.  At that time, the pertinent diagnosis was PTSD.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  It was noted that he lived with his girlfriend for the past several years, had been previously married three times, and had one son that he rarely saw.  He cited anger issues from his PTSD as impacting his marriages, and stated that his girlfriend had adapted to his anger issues.  The Veteran endorsed all of the diagnostic criteria for PTSD.  PTSD symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals that interfered with routine activities.  He had additional symptoms of intrusive thoughts, flashbacks, anxiety, anger issues, and sleep disturbance.  He had night time paranoia, did perimeter checks on his 40 acre farm, and slept with a handgun at his headboard and a shotgun in the corner of his room.  He is socially isolated.  The examiner noted that the Veteran's PTSD had already been rated severe with a GAF of 45.  

Since the effective date of service connection the Veteran's PTSD has been manifested by symptoms of irritability, paranoia, problems with temper control, flashbacks, sleep disturbances, hypervigilance, anxiety and nervousness.  He reported trouble with employment and social impairment as demonstrated by his three failed marriages.  His GAF score, listed as 45, is productive of serious symptoms.  During 2009, he required two periods of hospitalizations specifically due to his symptoms of PTSD.  Significantly the GAF score listed during these hospitalizations remained at 45.  While additional symptoms were demonstrated in August 2014, the level of disability as demonstrated by the 45 GAF score assigned at that time, was maintained.  Under these circumstances, the Board finds that deficiencies in most areas of social and occupational areas have been maintained since the effective date of the grant of service connection.  As such, a 70 percent initial rating is warranted.  

Regarding a rating in excess of 70 percent, the Board notes that the Veteran has not manifested symptomatology of total disability.  For example, the Veteran has not manifested such symptoms as gross impairment in thought processes or communication, any persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living, or disorientation to time or place.  As symptoms of total psychiatric impairment have not been demonstrated, a rating in excess of 70 percent is not warranted at any time throughout the appeal.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested irritability, paranoia, problems with temper control, flashbacks, sleep disturbances, hypervigilance, anxiety and nervousness.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

Migraine Headaches

Service connection for migraine headaches was granted by the RO in a November 2007 rating decision.  Initially, a 10 percent rating was awarded effective in January 2007.  The Veteran appealed this rating and, by rating decision dated in June 2015, a 30 percent rating was awarded, also effective in January 2007.  The June 2015 also increased the Veteran's rating to 50 percent, effective August 22, 2015.  All ratings were assigned on the basis of Code 8100.  The Veteran continues to express dissatisfaction with the ratings.  Therefore, they remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months is rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Code 8100.

An examination was conducted by VA in September 2007.  At that time, the Veteran reported that he experienced migraines three to four times per week.  He last visited the emergency room for treatment with Demerol and Toradol in March 2007.  Since that time, he had had intermittent headaches with remissions.  He described weekly migraine headaches with most described as prostrating of hours duration.  Neurologic evaluation was normal.  There was mild to moderate effect on some of the Veteran's activities of daily living.  

VA outpatient treatment records through January 2014 show that the Veteran is intermittently followed for treatment of various disabilities, including his migraine headaches.  He was prescribed medication for his headache disorder.  In August 2011, it was noted that he had ocular migraine headaches every day.  In March 2012, it was noted that he had migraine with aura that was long standing and stable by history.  While migraines were noted during a May 2013 evaluation, he had no complaints of headaches.  

An examination was conducted by VA on August 22, 2014.  At that time, the diagnosis was migraine, including migraine variants.  The Veteran stated that at the present time he had a migraine headache just about every day.  He said that the pain started at the occipital area on the right side of the head.  He currently had pain in the back of the head and at the bitemporal areas.  He stated that there were only about two days out of each month that he did not have a migraine.  He described the pain as a pressure, piercing pain.  He could not take the medication Imitrex due to his heart disability.  He said that he had recently gone to the emergency room where he received the medications Ketrolac and Dilaudid for headache pain.  He was taking Hydrocodone when at home, stating that this medication helped him function but did not eliminate the pain.  He stated that he had gastrointestinal symptoms, sensitivity to light and loud noise, flashes of light, but did not describe auras.  The examiner stated that the Veteran did have very prostrating and prolonged attacks of migraines and non-migraine pain that was productive of severe economic inadaptability.  The examiner stated that the Veteran's headache disability would impact employment in that he would not be able to work in a physically active environment or in a sedentary work environment.  His use of the medication hydrocodone would also affect his ability to concentrate and be productive.  

Prior to August 22, 2014, the Veteran's migraine headaches were reported to occur three to four times per week.  They were described as prostrating and of several hours duration.  While they were described as having only a mild to moderate impact on some of the Veteran's activities of daily living, the frequency of occurrence is found by the Board to more nearly approximate the criteria for the 50 percent evaluation from the effective date of service connection in September 2007.  To this extent, the appeal is granted.  

Regarding a rating in excess of 50 percent, it is noted that the Veteran is already receiving the maximum schedular evaluation for migraine headaches under the applicable regulations.  On examination by VA in August 2014, the Veteran's migraines were reported by the examiner to have a severe was productive of severe economic inadaptability.  The current 50 percent maximum schedular rating is meant to compensate him for the related industrial impairment.  The Board must also consider whether referral for extraschedular consideration is warranted.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is considered to be contemplated by the rating schedule.  The Veteran's migraine headaches are productive of severe industrial impairment, which directly corresponds to the schedular criteria for the 50 percent evaluation under Code 8100.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's service-connected disabilities, and no referral for an extraschedular rating is required.  

Right Knee 

Service connection for internal derangement of the right knee was granted by the RO in a November 2007 rating decision.  The current 10 percent rating was awarded, effective with the grant of service connection, in a September 2012 rating decision under Codes 5260 and 5010.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

An examination was conducted by VA in September 2007.  At that time, there was no deformity, giving way, or instability of the knee joint.  The Veteran did have complaints of pain and stiffness, but no weakness, locking, or effusion.  Range of motion of the right knee was from -5 degrees extension to 125 degrees flexion.  Pain began at 100 degrees flexion.  There was no additional limitation of motion on repetitive use.  There was no joint ankylosis, crepitation, or instability. Grinding was noted.  X-ray studies showed residuals of a surgical repair of the right anterior cruciate ligament (ACL).  
 
An examination was conducted by VA in August 2014.  AT that time, the pertinent diagnosis was right knee injury, status post right ACL repair.  The Veteran had current complaints of popping, grinding, and pain in the right knee.  He stated that the pain increased with walking or lifting objects.  He took the medication hydrocodone and used ice for pain relief.  He stated that he had flare-ups that consisted of pain, weakness, fatigability, and incoordination.  These occurred if he used the leg repeatedly over a period of time.  Range of motion was from 0 degrees extension to 125 degrees flexion.  Pain began at 125 degrees flexion.  There was no further reduction after repetitive use testing, but the Veteran did have excess fatigability, and pain.  He walked with a non-antalgic gait, and had no difficulty getting into or out of a chair or on and off the examination table.  Joint stability testing was considered to be normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran regularly used a knee brace.  X-ray studies of the right knee showed mild degenerative changes, with post-surgical changes.  

Throughout this appeal, the Veteran's right knee disability has been manifested by pain, grinding, and limitation of flexion that is noncompensable under the appropriate regulatory criteria.  Significantly, there is no indication of limitation of extension, instability, recurrent subluxation or other impairment of the right knee that would warrant a separate evaluation.  As such, the initial 10 percent rating is found to have been warranted throughout the appeal and the claim is denied.  



ORDER

Service connection for GERD is denied.  

Service connection for a disability manifested by fatigue, including CFS, is denied.  

Service connection for peripheral neuropathy of the right upper extremity is denied.  

Service connection for peripheral neuropathy of the right lower extremity is denied.  

Service connection for peripheral neuropathy of the left lower extremity is denied.  

An initial rating of 70 percent for PTSD, but no more, is granted subject to regulations governing the payment of monetary benefits.  

An initial rating of 50 percent for migraine headaches, but no more, is granted subject to regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for a right knee disability is denied.  


REMAND

Regarding the issue of service connection for CAD, the Board notes that this issue was previously remanded by the Board in July 2014.  At that time, the AOJ was requested to arrange for a VA examination to ascertain whether the Veteran's CAD was related to service.  The Board specifically ordered that the examiner comment on whether elevated blood pressure reading shown in the Veteran's STRs may have marked the onset of the CAD.  While the Veteran was examined by VA in August 2014, the examiner at that time stated that there was no evidence of heart disease in the STRs.  No mention was made of the elevated blood pressure readings noted by the Board in July 2014.  As such, an additional opinion is necessary in this case.  Stegall, 11 Vet. App. at 268.  

Regarding the claims of increased ratings for peripheral neuropathy of the left upper extremity and earlier effective dates for residuals of a TBI, the Veteran has submitted a Notice of Disagreement with the June 2015 rating decision that set the initial ratings and effective dates of the awards.  To date, it is not shown that the Veteran has been sent a Statement of the Case related to these issues; therefore, the claims must be remanded for compliance with Manlincon v. West.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's claims folder to be returned to the examiner who conducted the August 2014 medical examination to ascertain the etiology of his CAD.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any CAD is related to service.  The examiner should specifically comment on elevated blood pressure readings noted in the Veteran's STRs.  The claims folder must be made available for review in connection with this examination.  If the examiner is not available, the Veteran's case should be referred to another examiner who should render the above referenced opinion.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

3.  The Veteran must be provided a Statement of the Case on the issues of entitlement to increased ratings for peripheral neuropathy of the left upper extremity and earlier effective date of service connection for residuals of TBI.  If and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


